Citation Nr: 1110694	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-34 690A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome, to include as due to service in the Persian Gulf.

2. Whether the reduction of the disability rating for gastroesophageal reflux disease to 10 percent was proper, to include entitlement to a higher disability rating.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1986 to July 1986 and from January 1987 to December 1991, including service in the Persian Gulf.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a previously denied claim of service connection for irritable bowel syndrome and decreased the assigned disability rating for gastroesophageal reflux disease from 30 percent to 10 percent, effective September 2007.

This case was previously before the Board in September 2010, when it was remanded to afford the Veteran an opportunity to appear at a hearing before the Board.  In a communication received in December 2010, the Veteran stated that he wished to waive his request for such a hearing and have the matter submitted to the Board for final resolution.  This case was accordingly returned to the Board.

The Board notes that a final rating decision in July 2001 denied service connection for irritable bowel syndrome.  However, since the date of that rating decision, there has been a change in the law, by virtue of which irritable bowel syndrome is now included as a condition for which presumptive service connection may be granted for Veterans with Persian Gulf service.  When a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirements for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 1 F.3d 368 (Fed. Cir. 1994).  Therefore, the provisions regarding the need for new and material evidence, 38 U.S.C.A. §§ 7104 and 7105, do not apply.  Id.

The issue of entitlement to service connection for irritable bowel syndrome is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Following a March 2006 VA examination, in a rating decision in February 2007, the RO proposed to reduce the Veteran's assigned disability rating for gastroesophageal reflux disease from 30 percent to 10 percent; notice of the proposed reduction was provided to the Veteran in February 2007.

2. By a rating decision in June 2007, the RO implemented a reduction of the disability rating for gastroesophageal reflux disease from 30 percent to 10 percent, effective September 2007; notice of the reduction was mailed to the Veteran in June 2007.

3. The medical evidence received in connection with the reduction in disability rating, as compared with earlier medical evidence, reflects an improvement in the symptoms of the service-connected gastroesophageal reflux disease.

4. For the period of time on appeal, the Veteran's gastroesophageal reflux disease was manifested by symptoms of epigastric distress with some dysphagia, pyrosis, and regurgitation accompanied by substernal pain but no evidence of considerable impairment of health.  


CONCLUSIONS OF LAW

1. The criteria for a restoration of a 30 percent disability rating for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.114, Diagnostic Code 7346 (2010).

2. The criteria for a disability rating in excess of 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.20, Diagnostic Code 7346 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim for increase, the RO provided the pre-adjudication VCAA notice by letters, dated in September 2005 and in March 2007.  The notice included the type of evidence needed to substantiate a claim for increase, namely, evidence that the disability was worse and the effect the disability had on employment.  The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the general provision for the effective date of the claim and for the degree of disability assignable.







As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre- adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).

On the claim for restoration of a 30 percent rating for gastroesophageal reflux disease, inasmuch as this case involves a rating reduction in addition to a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i), which are applicable to reductions in ratings.  Under 38 C.F.R. § 3.105(e), when a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA.  See, e.g., Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  In this case, the procedures of 38 C.F.R. § 3.105(e) have been fully complied with.



In February 2007, the RO notified the Veteran of a proposed rating reduction and sent him a copy of a February 2007 rating decision, wherein the proposed reduction (to 10 percent) was made.  The RO also instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.

The RO took final action to reduce the disability rating in a June 2007 rating decision, in which the rating was reduced from 30 percent to 10 percent, effective September 1, 2007.  The RO informed the Veteran of this decision by letter dated June 25, 2007.  Thus, the RO properly adhered to the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to 10 percent for gastroesophageal reflux disease.  

Duty to Assist 

The Veteran was afforded VA examinations in November 2005 and May 2007.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.344.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  




The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105(e).

The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

In this case, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to 10 percent for gastroesophageal reflux disease were properly carried out by the RO, as set forth above.  The Veteran does not contend otherwise.

Where the reduction in a rating is considered warranted and the lower evaluation would result in a reduction of compensation payments currently being made, a rating proposing the reduction will be prepared and the Veteran notified of the proposed rating reduction.  38 C.F.R. § 3.105(e).

In this case, the rating reduction from 30 percent to 10 percent for gastroesophageal reflux disease resulted in a reduction of compensation as the combined rating changed from 40 percent to 20 percent, and the requirement of issuing a rating proposing the rating reduction under 38 C.F.R. § 105(e), applies.

In addition, as the 30 percent rating for gastroesophageal reflux disease had been in effect since 2001 and at the same level for 5 years or more, the provisions regarding the examinations on which the ratings are based under 38 C.F.R. § 3.344 also apply.  

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  



The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

In considering whether a reduction was warranted, the RO considered the rating criteria under 38 C.F.R. § 4.114, Diagnostic Code 7346.  Gastroesophageal reflux disease is rated by analogy to Diagnostic Code 7346, hiatal hernia.  A 30 percent disability rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or am or shoulder pain, productive of considerable impairment of health.  A 10 percent disability rating is assigned for two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.




Facts

The Veteran was granted service connection for gastroesophageal reflux disease by a rating decision in May 1997 and an initial rating of 10 percent was assigned.  In a rating decision in July 2001, the RO increased the rating to 30 percent, effective November 1999.  The Veteran filed a claim for an increased rating in May 2000.  In a decision in October 2004, the Board a rating higher than 30 percent.

On VA examination in May 2001, the Veteran complained of abdominal fullness, heartburn, and occasional vomiting, although there was no evidence of bleeding.  He reported occasionally awakening at night with burning in the base of the throat, choking, with fullness in the chest and chest pain.  On physical examination there were no ballotable organs, masses, or tenderness.  The diagnosis was gastroesophageal reflux disease with probably associated hiatal hernia and that the Veteran was moderately incapacitated with worsening symptoms.

On VA examination in August 2003, the Veteran reported that he been seen in the emergency room five times in the past year for chest pain which was found to be related to his gastroesophageal reflux disease.  He had undergone an EGD for a possible foreign body in his esophagus three months prior, which he was told was due to his reflux symptoms.  His weight fluctuated between 160 and 175 pounds and had been stable for the past several years.  He reported experiencing dysphagia, daily regurgitation, and epigastric pain primarily at night when lying down.  He had nausea daily and reported vomiting two to three times per week, but denied any hematemesis or melena.  On physical examination, the abdomen was soft and round, tender to palpation in the epigastric area with no guarding or rebound tenderness, no visible pulsations, no ventral hernia, and no masses or organomegaly.  An upper GI series in December 2003 showed gastric reflux and duodenitis.  




On VA examination in November 2005, the Veteran denied dysphagia, hematemesis, or melena, but he did experience pyrosis with epigastric pain, reflux, occasional regurgitation, nausea and vomiting.  On physical examination the abdomen was soft and nontender with no hepatosplenomegaly, masses, scars, or tenderness.  An upper GI series taken in conjunction with the examination showed gastric reflux with a mild pylorospasm, but an otherwise satisfactory gastrointestinal tract.

On VA examination in April 2007, the Veteran stated that his gastroesophageal reflux disease began in 1988 with symptoms of chest pain, heartburn, and regurgitation.  He had three endoscopies at the VA hospital and two at civilian hospitals.  He stated that his symptoms had gotten progressively worse.  There was no history of trauma to the esophagus, esophageal neoplasm, nausea or vomiting associated with esophageal disease.  He had a history of dysphagia on a rare basis and experienced heartburn or pyrosis several times a week.  He also experienced regurgitation of clear fluids and foods.  There was no history of hematemesis or melena or esophageal dilation and he was in good general health with no evidence of anemia.  He had not experienced any significant weight loss or malnutrition and his abdomen was soft and nontender on physical examination, with no masses or organomegaly.  A contemporaneous upper GI series showed gastric reflux and possible duodenitis.

In September 2007, the Veteran was seen at the emergency room for complaints of vomiting and reflux.  He was awake and oriented and denied having any pain.  On physical examination his abdomen was non-distended and nontender, although he reported nausea, vomiting, diarrhea, indigestion and chest pain beginning about 10 minutes prior to his arrival.  He was treated with a GI cocktail which relieved his symptoms.




In September 2009, an addendum to the May 2007 VA examination was submitted by the VA examiner.  The VA examiner noted that the proper response to the question regarding a history of esophageal distress should have been "yes" based on numerous visits for complaints of esophageal spasms and rare episodes of dysphagia.  The VA examiner also indicated that the answer regarding the frequency of regurgitation should have been recorded as several times a week. 

Analysis

The record shows that at the time the 30 percent disability rating was assigned for the Veteran's gastroesophageal reflux disease, his symptoms were productive of a considerable impairment in health.  The May 2001 VA examination report noted insomnia and choking due to reflux as well as fullness in the chest and chest pain.  His symptoms were considered to be moderately incapacitating and were worsening.  In August 2003, the Veteran reported having been seen for chest pains due to gastroesophageal reflux disease five times in the previous year.  All of these manifestations were consistent with a finding that the Veteran's gastroesophageal reflux disease resulted in considerable impairment of health.

However, the record also shows that the Veteran's disability picture improved and stabilized to a level more consistent with a 10 percent disability rating.  Although VA examination reports continued to show heartburn, reflux, occasional regurgitation and vomiting, there was no evidence of other impairment of the Veteran's health.  He did not experience hematemesis or melena, had no enlargement of his internal organs, anemia, weight loss, or malnutrition.  While the Veteran was seen at the emergency department on one occasion in September 2007 for complaints of chest pain and other gastrointestinal symptoms, these symptoms were relieved with basic medication.  There was no evidence to show that his gastroesophageal reflux disease was resulting in considerable impairment of health at that time.




Based on the evidence set forth above, the Board finds that the rating reduction form 30 percent to 10 percent for gastroesophageal reflux disease, effective September 2007, was proper.  

The Veteran's disability picture reflected improvement and stabilization of his condition which was more congruent with the lower disability rating.

The Board now turns to the question of whether a rating higher than 10 percent for gastroesophageal reflux disease is warranted.  The pertinent evidence in the file consists of private records and the VA examination reports from May 2001, August 2003, November 2005, and April 2007.

For the same reasons set forth above which support the rating reduction, a disability rating higher than 10 percent is not warranted after September 1, 2007.  Again, the Board notes that the Veteran was treated in the emergency department for chest pain, nausea, vomiting, and diarrhea, but his symptoms were all relieved with appropriate medication.  There is no other evidence of record which suggests that the service-connected gastroesophageal reflux disease results in a considerable impairment of health.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.






The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of epigastric distress with dysphagia, pyrosis, and regurgitation as well as sub-sternal pain, but no evidence of impairment of the Veteran's health.  The criteria also provide for higher ratings for more severe symptoms.  Thus, the disability pictures are contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Restoration of a 30 percent disability rating for gastroesophageal reflux disease is denied.

A disability rating higher than 10 percent for gastroesophageal reflux disease is denied.







REMAND

The Veteran seeks service connection for irritable bowel syndrome, based on his service in the Persian Gulf.  The Board notes that presumptive service connection for this disability may be granted if it is shown that, prior to December 31, 2011, the disability was manifest to a degree of 10 percent or more.  38 C.F.R. § 3.317.  Irritable bowel syndrome merits a 10 percent rating when it is moderate in nature, having frequent episodes of bowel disturbance with abdominal distress.  Therefore, a complete history of the symptoms and treatment for the Veteran's irritable bowel syndrome is essential for a proper determination in this matter.  

In September 2007, the Veteran identified several treatment providers from whom records have not been obtained.  As the records may contain probative evidence, the records should be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records from the East Texas Medical Center, Longview Regional Medical Center, and Mother Frances Hospital. 

2.  On completion of the foregoing, the claim should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


